Title: To James Madison from Hore Browse Trist, 18 August 1804 (Abstract)
From: Trist, Hore Browse
To: Madison, James


18 August 1804, New Orleans. “In conformity to the request of Governor Claiborne, I have again the honor of advising you that altho still confined to his bed & very much debilitated, yet he is in a state of Convalescence with the fairest prospects of being able shortly to enter once more upon the execution of his Public Duties. Presuming that the fatigue of incessant business during the warm weather in this Climate, was not only the cause of his present Illness, but also of much injury to his Constitution, he is of opinion that a relaxation from this arduous and constant employment for some months will be indispensable to effect a restoration of his accustomed energy.”
